EXHIBIT 10.6

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

99 Park Avenue, 16th Floor

New York, New York 10016

 

 

 

 

December 20, 2007

 

 

 

Dan Brecher

99 Park Avenue, 16th Floor

New York, NY 10016

 

 

Re: Employment Agreement

 

 

Dear Dan:

 

As you have been informed by us, Terra Energy & Resource Technologies, Inc. (the
“Company”) expects to enter into a Securities Purchase Agreement with at third
party, Esterna Ltd, which is anticipated to close in December 2007 (the
“Purchase Agreement”). As a material inducement to Esterna to enter into the
Purchase Agreement and other good and valuable consideration the receipt of
which is hereby acknowledged, you, you, on behalf of yourself, your heirs,
privies, executors, administrators, estate, agents and assigns hereby agree to
the termination of that certain written Employment Agreement, dated as of
January 7, 2005, as may have been amended and supplemented to date
(collectively, “Employment Agreement”) between the Company and you as of the
date hereof. The Addendum to the Employment Agreement, dated as of September 17,
2007, regarding the termination of stock options shall remain effective. You
shall be entitled to retain unencumbered all shares you own and all options you
now own. The parties acknowledge that there exists no other written employment
agreement between you, on one hand, and the Company and its subsidiaries, on the
other hand. In addition, you, on behalf of yourself, your heirs, privies,
executors, administrators, estate, agents and assigns release and forever
discharge the Company and its subsidiaries and their respective shareholders,
officers, directors, estates, affiliates, assigns, successors-in-interest,
agents, advisors and employees (collectively, the “Released Parties”), from any
and all actions, causes of action and claims whatsoever, known or unknown,
suspected or unsuspected, you have ever had, now have, or shall have against any
of the Released Parties from the beginning of time for obligations arising out
of or in connection to the Employment Agreement or its termination, including
any claims for severance of post-termination payments, and the Released Parties
release you from any and all actions, causes of action and claims whatsoever,
known or unknown, suspected or unsuspected, any of them have ever had, now have,
or shall have against you from the beginning of time arising out of or in
connection to the Employment Agreement or the termination thereof.

 

Nothing herein precludes the parties from entering into mutually acceptable new
compensation arrangements in consideration of other obligations due to you by
the Company, including for your consent to the postponement and/or deferral
and/or waiver of salaries and benefits which were due to you under the
Employment Agreement and other consideration given

 



 


--------------------------------------------------------------------------------



 

by you to the Company. You may, if you so choose, continue to maintain your
present office(s)/position(s) on an at-will basis.

 

Sincerely,

 

Terra Energy & Resource Technologies, Inc.

(on behalf of itself and its subsidiaries)

 

By: /s/ Dmitry Vilbaum

 

Name:

Dmitry Vilbaum

Title:

Director

 

 

 

Agreed to and confirmed:

 

/s/ Dan Brecher

Dan Brecher

 

 

 

 